ORDER
The Director of the Office of Lawyers Professional Responsibility has filed a petition for disciplinary action alleging that respondent John H. McLoone, IV, has committed professional misconduct warranting public discipline, as described herein. An attorney in respondent’s firm represented a person in the sale of property by contract for deed. The contract for deed provided that the contract could not be assigned without the client’s consent. Shortly after the contract for deed was recorded, respondent secured an assignment of the contract for deed from the other party to the contract without obtaining the client’s consent. Respondent obtained the assignment to secure the other party’s obligation to respondent’s firm for unpaid legal fees from a prior matter. As a result of the transfer, the property lost its homestead exemption. Neither respondent nor the other party in the contract paid the taxes on the property. Ultimately, cancellation proceedings were brought. Respondent’s conduct violated Rules 1.6(a)(2) and (3), 1.8(b), 1.9(a) and (b), and 1.10(a), Minnesota Rules of Professional Conduct.
Respondent admits his conduct violated the Rules of Professional Conduct, waives his rights pursuant to Rule 14, Rules on Lawyers Professional Responsibility (RLPR), and has entered into a stipulation with the Director wherein they jointly recommend that the appropriate discipline is a public reprimand and payment of $900 in costs pursuant to Rule 24, RLPR.
This court has independently reviewed the file and approves the jointly recommended disposition.
IT IS HEREBY ORDERED that respondent John H. McLoone, IV, is publicly reprimanded, and that he pay $900 in costs pursuant to Rule 24, RLPR.
BY THE COURT:
Alan C. Page Associate Justice